 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 1 of 18 PageID #:1129



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

  Corey Batchelor,                     )
                                       )
                    Plaintiff,         )
                                       )
        v.                             )   No. 18 C 8513
                                       )
  City of Chicago, et al.,             )
                                       )
                    Defendants.        )
                                       )

                      MEMORANDUM OPINION AND ORDER

     Before me are motions to dismiss under Rule 12(b)(6) of the

Federal Rules of Civil Procedure brought by defendants Michael

Bosco, Thomas Keough, Daniel McWeeny, FNU McGovern, James

McCardle, Robert Tovar, George Winistorfer, and Robert Flood

(together, the “Defendant Officers”) and the City of Chicago

(the “City”). Dkt. Nos. 34, 37. If I deny portions of the

pending motions to dismiss, the City moves to bifurcate this

case to sunder plaintiff’s Monell claim from his claims against

the Defendant Officers. Dkt. Nos. 68, 69 at 1 n. 1. Defendant

Officers join this bifurcation motion. Dkt. No. 73. For the

reasons set forth below, the Defendant Officers’ motion to

dismiss is granted with respect to Plaintiff Corey Batchelor’s

claim for intentional infliction of emotional distress and

otherwise is denied. The City’s motion to dismiss is likewise

denied and its motion to bifurcate is granted.


                                       1
    Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 2 of 18 PageID #:1130



                                         I.

                                         A.

        For the motions to dismiss, I accept all well-plead facts

as true and draw all reasonable inferences in plaintiff’s favor.

Tucker v. City of Chicago, 907 F.3d 487, 491 (7th Cir. 2018).1

        Batchelor makes the following allegations. On June 1, 1989,

Lula Mae Woods, the wife of a retired Chicago police officer,

was found murdered in her garage. About a week later, certain

Defendant Officers took Batchelor into custody based on

uncorroborated statements by Larry Johnson, an alcoholic, drug

addict, and “known liar,” despite lacking forensic evidence

tying Batchelor to the murder. Dkt. No. 13 at ¶ 34. Defendants

took then-19-year-old Batchelor to the Chicago Police

Department’s Area Two Violent Crimes Detective Division (“Area

Two”) and employed a number of coercive tactics to extract a

confession from him. Defendant Officers variously subjected

Batchelor to sleep deprivation, falsely claimed to have evidence

proving he was lying about his own innocence, staged a phony




1 After briefing completed on defendants’ motions to dismiss,
Batchelor filed his Second Amended Complaint. Dkt. No. 94. While
defendants’ motions to dismiss are aimed at Batchelor’s First
Amended Complaint, Dkt. No. 13, these motions “shall stand as to
any alleged defects in the [First Amended Complaint] that have
survived the amendment.” Cabrera v. World's Finest Chocolate,
Inc., No. 04 C 0413, 2004 WL 1535850, at *1 (N.D. Ill. July 7,
2004) (Aspen, J.) (citing 6 Charles Alan Wright, et al., Federal
Practice & Procedure, § 1476 (2d ed. 1990)).
                                          2
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 3 of 18 PageID #:1131



polygraph examination that they claimed he failed, beat him,

yelled at him, and threatened to kill him.

     Certain Defendant Officers used similar tactics to coerce

Batchelor’s friend, Kevin Bailey, into confessing that he and

Batchelor murdered Woods. Various Defendant Officers also

created police reports falsely showing Batchelor’s involvement

in the murder. After being subjected to these interrogation

tactics and being confronted with Bailey’s fabricated

confession, Batchelor falsely confessed to the murder. Both

Batchelor’s and Bailey’s false confessions were created through

the widespread police practices of abusing and torturing

detainees at Area Two.

     Batchelor was prosecuted and convicted on the basis of his

coerced, false confession. A Cook County Circuit Judge found him

guilty of Woods’ murder on April 5, 1991, and sentenced him to

thirty years in prison on April 23, 1991. Batchelor then

“languished fifteen years in Illinois prison for a crime he did

not commit.” Dkt. No. 13 at ¶ 1; Dkt. No. 94 at ¶ 1.

     Seeking to prove his innocence, Batchelor sought and

obtained additional forensic testing under Illinois law. On

January 30, 2018, the State of Illinois dismissed charges

against Batchelor, and the Circuit Court of Cook County,

Illinois, vacated his conviction.



                                       3
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 4 of 18 PageID #:1132



     Batchelor filed this suit for damages on December 28, 2018.

He advances the following claims under 42 U.S. Code § 1983:

coerced confession, fabrication of evidence, suppression of

exculpatory evidence, deprivation of liberty without probable

cause, failure to intervene, conspiracy to deprive of

constitutional rights, and unconstitutional policy and practice

(the “Monell Claim”). He also brings the following claims under

state law: malicious prosecution, intentional infliction of

emotional distress, civil conspiracy, respondeat superior, and

indemnification.

                                      B.

     To survive defendants’ motions to dismiss, plaintiff must

allege “a short and plain statement of the claim showing that

[he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). That is,

he must state a claim “that is plausible on its face” after I

disregard conclusory allegations. Swanson v. Citibank, N.A., 614

F.3d 400, 404 (7th Cir. 2010) (discussing Bell Atlantic Corp. v.

Twombly, 127 S.Ct. 1955 (2007) and Ashcroft v. Iqbal, 129 S.Ct.

1937, 1949 (2009)). Further, while “the statute of limitations

is ordinarily an affirmative defense,” I “may dismiss under Rule

12(b)(6) something that is indisputably time-barred[.]” Small v.

Chao, 398 F.3d 894, 898 (7th Cir. 2005) (citation omitted).




                                       4
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 5 of 18 PageID #:1133



                                      C.

     Defendant Officers make the following arguments for

dismissal: 1) Batchelor’s Section 1983 and intentional

infliction of emotional distress claims are untimely; 2)

Batchelor’s Section 1983 claims for fabrication of evidence and

suppression of exculpatory evidence fail because he does not

allege evidence, fabricated or otherwise, that Defendant

Officers had a duty to disclose; and 3) Batchelor’s failure-to-

intervene and civil conspiracy claims are derivative of his

other claims and should be dismissed alongside them. The City

joins Defendant Officers’ arguments and further argues that the

Monell claim against it should be dismissed alongside the

fatally-flawed Section 1983 claims because Monell liability

cannot attach absent an underlying constitutional violation.

                                      1.

                                      a.

     Defendants argue that Batchelor’s Section 1983 claims are

untimely. “[S]ection 1983 claims arising in Illinois are

governed by a two-year statute of limitations.” Kelly v. City of

Chicago, 4 F.3d 509, 511 (7th Cir. 1993); see also 735 ILCS

5/13-202. The parties do not dispute that Heck v. Humphrey, 512

U.S. 477 (1994) controls the accrual of these claims.

     In Heck, the Supreme Court addressed whether and when a

state prisoner could bring a suit for damages that challenged

                                       5
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 6 of 18 PageID #:1134



the constitutionality of his conviction. 512 U.S. at 478-80.

While serving his sentence, Heck brought a Section 1983 suit

against prosecutors and a police inspector alleging that they

conducted an unlawful investigation that led to his arrest,

knowingly destroyed exculpatory evidence, and caused an illegal

voice identification procedure to be used at his trial. Id. at

479.

       The Court analogized Heck’s Section 1983 claims to the

common law tort of malicious prosecution, which allows a damages

recovery for arrest, imprisonment, injury to health, and

deprivation of society. Id. at 484. One element of a malicious

prosecution claim is the termination of the underlying

proceeding in favor of the accused, which avoids conflicting

civil and criminal rulings on a plaintiff’s guilt and prevents a

collateral attack on a conviction through a civil claim. Id. The

Court adopted this principle and held:

       [I]n order to recover damages for allegedly
       unconstitutional conviction or imprisonment, or for
       other harm caused by actions whose unlawfulness would
       render a conviction or sentence invalid, a § 1983
       plaintiff must prove that the conviction or sentence
       has been reversed on direct appeal, expunged by
       executive order, declared invalid by a state tribunal
       authorized to make such determination, or called into
       question by a federal court’s issuance of a writ of
       habeas corpus, 28 U.S.C. § 2254. A claim for damages
       bearing that relationship to a conviction or sentence
       that has not been so invalidated is not cognizable
       under § 1983.



                                       6
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 7 of 18 PageID #:1135




Id. at 486–87. The Court made clear, “[j]ust as a cause of

action for malicious prosecution does not accrue until the

criminal proceedings have terminated in the plaintiff’s favor .

. . so also a § 1983 cause of action for damages attributable to

an unconstitutional conviction or sentence does not accrue until

the conviction or sentence has been invalidated.” Id. at 489

(internal citation omitted).

     Batchelor argues that Heck barred his constitutional causes

of action, and kept the statute of limitations from running,

until his conviction was vacated in 2018. He contends that his

Section 1983 claims imply the invalidity of his conviction and

thus were barred by Heck before the favorable resolution of that

conviction. As he filed this suit within two years of the

vacation of his conviction, he concludes his claims are timely.

     Defendants argue that Heck’s prohibition on Batchelor’s

Section 1983 claims lifted when he was released from prison,

which made habeas relief unavailable to him, and thus started

the clock on his claims. They point to decisions where the

Seventh Circuit concluded Heck did not bar a plaintiff’s Section

1983 claims after he was released from custody, Manuel v. City

of Joliet, Illinois, 903 F.3d 667, 670 (7th Cir. 2018) (“Manuel

II”) and Sanchez v. City of Chicago, 880 F.3d 349, 356 (7th Cir.

2018), or after habeas relief was unavailable to a plaintiff,

DeWalt v. Carter, 224 F.3d 607, 617-18 (7th Cir. 2000).

                                       7
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 8 of 18 PageID #:1136



Defendants calculate that Batchelor was released in 2006 based

on his allegation that he “languished fifteen years in Illinois

prison” following his 1991 conviction. They conclude that

Batchelor’s Section 1983 claims are some ten years late.

     The Seventh Circuit recently addressed the same accrual

arguments in Savory v. Cannon, No. 17-3543, 2020 WL 240447, at

*3-14 (7th Cir. Jan. 7, 2020) (en banc). Savory, the plaintiff,

was convicted of a double murder that he claimed he did not

commit, incarcerated for thirty years, paroled for five years,

and then, some three years after his parole ended, received a

gubernatorial pardon acquitting him of his conviction. Id. at

*1-2. Less than two years after his pardon, Savory filed suit

against the City of Peoria and certain of its police officers

alleging that they fabricated evidence, coerced a false

confession from him, fabricated incriminating witness

statements, and suppressed exculpatory evidence. Id. at *2. The

court applied the rule set forth in Heck and concluded Savory’s

Section 1983 claims necessarily implied the invalidity of his

conviction and thus accrued when that conviction was invalidated

by a pardon. Id. at *6. The court rejected arguments that

Savory’s claims accrued when he was released from custody and

explicitly stated that its reasoning in prior decisions that the

Heck bar lifts when a plaintiff is released from custody was

incorrect and does not survive its decision. Id. at *11-15.

                                       8
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 9 of 18 PageID #:1137



     Batchelor’s claims that Defendant Officers suppressed

exculpatory evidence, fabricated evidence, and coerced his

confession in order to secure his conviction echo the claims at

issue in Heck and Savory. As in those cases, Batchelor’s claims

necessarily imply the invalidity of his conviction and thus

could not accrue until that conviction was vacated. His Section

1983 claims are timely as he filed suit within two years of his

conviction being vacated.

                                      b.

     I next address defendants’ argument that Batchelor’s

intentional infliction of emotional distress claim is untimely.

Defendants contend that this claim fails because Batchelor has

not alleged any wrongful conduct that occurred within one year

of filing his complaint, which is the relevant limitations

period for civil actions against governmental entities and their

employees under Illinois law. See 745 ILCS 10/8–101(a); see also

Williams v. Lampe, 399 F.3d 867, 870 (7th Cir. 2005). This

timeliness argument rests on firmer ground.

     Batchelor bases his intentional infliction of emotional

distress claim on the alleged “extreme and outrageous” actions

Defendant Officers took while arresting, detaining,

interrogating, and prosecuting Batchelor. See Dkt. No. 13 at ¶¶

156-57. Under Illinois law, a “claim of intentional infliction

of emotional distress in the course of arrest and prosecution

                                       9
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 10 of 18 PageID #:1138



accrues on the date of arrest.” Bridewell v. Eberle, 730 F.3d

672, 678 (7th Cir. 2013) (citation omitted). In Batchelor’s

case, that claim accrued in 1989 and should have been filed

within a year.

     Batchelor responds that his intentional infliction of

emotional distress claim arose when his conviction was vacated

because it is alleged from the same factual basis as his

malicious prosecution claims. But he supports this argument with

district court cases that predate Bridewell. See, e.g., Walden

v. City of Chicago, 755 F. Supp. 2d 942, 962 (N.D. Ill. 2010). I

agree with the other courts in this district that have applied

Bridewell to determine intentional infliction of emotional

distress claims arising from arrest and prosecution accrue on

the day of arrest, notwithstanding any factual entanglement with

a claim for malicious prosecution. See, e.g., Friends-Smiley v.

City of Chicago, 16-CV-5646, 2016 WL 6092637, at *2 (N.D. Ill.

Oct. 19, 2016) (Guzmán, J.) (collecting cases).

                                       2.

     Defendants also argue that, even if timely, Batchelor’s

Section 1983 claims for the suppression of exculpatory evidence

and fabrication of evidence fail because the Defendant Officers

had no duty to disclose impeachment evidence relating to Bailey

or Johnson nor did they have any duty to disclose their

misconduct. To establish that evidence was suppressed in

                                       10
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 11 of 18 PageID #:1139



violation of Brady v. Maryland, 373 U.S. 83 (1963), Batchelor

must show “(1) the evidence at issue is favorable to [him]

because it is either exculpatory or impeaching; (2) the evidence

has been suppressed by the government, either willfully or

inadvertently; and (3) the suppressed evidence resulted in

prejudice.” Harris v. Kuba, 486 F.3d 1010, 1014 (7th Cir. 2007)

(quoting United States v. O'Hara, 301 F.3d 563, 569 (7th Cir.

2002)).

     Defendants contend that Bailey and Johnson did not testify

at Batchelor’s trial nor was any fabricated evidence related to

Bailey and Johnson introduced at his trial, so Batchelor cannot

claim any prejudice resulted from the suppression of evidence

that could impeach them. They also argue that polygraph

examinations are not admissible and thus could not have made his

trial unfair.

     These arguments are unconvincing because they avoid the

heart of Batchelor’s Brady claim: that defendants suppressed

evidence of their longstanding practice of abusing detainees

into false confessions, which would undermine the credibility of

Batchelor’s confession that was allegedly obtained through the

same tactics. These arguments also overlook Batchelor’s

allegations that defendants suppressed evidence of the false

nature of the polygraph and Bailey’s confession. Both of these

were allegedly used to obtain Batchelor’s own false confession,

                                       11
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 12 of 18 PageID #:1140



which was then used to obtain his conviction. That is sufficient

to state a Brady claim.

     Defendants also contend that Batchelor’s Brady claim fails

because he essentially is alleging that Defendant Officers

should have created exculpatory evidence by disclosing that they

fabricated evidence and committed misconduct during their

investigation. True, Seventh Circuit “case law makes clear

that Brady does not require the creation of exculpatory

evidence, nor does it compel police officers to accurately

disclose the circumstances of their investigations to the

prosecution.” Saunders-El v. Rohde, 778 F.3d 556, 562 (7th Cir.

2015). However, Batchelor alleges that defendants deliberately

withheld evidence showing “the false nature of Mr. Bailey’s

false and coerced confession,” the false nature of the polygraph

examinations administered to Batchelor and Bailey, and

defendants’ “pattern of abuse similar to that inflicted upon”

Batchelor. Dkt. No. 13 at ¶ 122. Defendants’ argument

presupposes that this evidence never existed and would have had

to have been made by them. Discovery will reveal whether that is

the case, but that is not what Batchelor alleges.

     Defendants also argue that Batchelor has not stated a claim

that defendants’ fabrication of evidence denied him due process

because the allegedly-fabricated evidence was not used at

Batchelor’s trial. This argument is flawed for the same reasons

                                       12
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 13 of 18 PageID #:1141



as defendants’ Brady arguments. Defendants ignore Batchelor’s

allegations that the case against him at trial “hinged on” his

fabricated confession, which was obtained through the use of

Bailey’s false and coerced confession and a phony polygraph

examination. Dkt. No. 13 at ¶ 71. “[A] police officer who

manufactures false evidence against a criminal defendant

violates due process if that evidence is later used to deprive

the defendant of [his] liberty in some way.” Whitlock v.

Brueggemann, 682 F.3d 567, 580 (7th Cir. 2012); cf. Armstrong v.

Daily, 786 F.3d 529, 553 (7th Cir. 2015) (“[A]n accused has no

claim against an officer who fabricates evidence and puts the

evidence in a drawer, never to be used.”) (citations omitted).

                                       3.

     Defendants argue that Batchelor’s failure-to-intervene

claim is derivative of his other claims against the Defendant

Officers and should be dismissed alongside them. See Harper v.

Albert, 400 F.3d 1052, 1064 (7th Cir. 2005) (“In order for there

to be a failure to intervene, it logically follows that there

must exist an underlying constitutional violation . . . .). As

discussed, Batchelor has sufficiently alleged underlying

constitutional claims. His failure-to-intervene claim may

proceed. Defendants’ argument that Batchelor’s civil conspiracy

claim is derivative fails for the same reason.



                                       13
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 14 of 18 PageID #:1142



                                       4.

     The City argues that if the Defendant Officers’ motion

succeeds, Batchelor’s Monell claim against it should likewise be

dismissed due to the absence of an alleged underlying

constitutional violation caused by a City policy. As Batchelor

has adequately stated claims for constitutional violations by

the Defendant Officers, the City’s motion to dismiss is denied.

                                      II.

     The City moves to bifurcate Batchelor’s Monell claim from

his claims against the individual defendants, to stay discovery

and trial on Batchelor’s Monell claim, and to enter a proposed

“Limited Consent to Entry of Judgment Against Defendant City of

Chicago,” attached to its motion. For the reasons that follow,

the City’s motion is granted.

     Rule 42(b) provides that I may bifurcate trial on claims or

issues to “prevent prejudice to a party or promote judicial

economy.” Chlopek v. Fed. Ins. Co., 499 F.3d 692, 700 (7th Cir.

2007) (citations omitted); Fed. R. Civ. P. 42(b). “If one of

these criteria is met, [I] may order bifurcation as long as

doing so will not prejudice the non-moving party or violate the

Seventh Amendment.” Chlopek, 499 F.3d at 700 (citations

omitted). Rule 26(d) allows me to likewise bifurcate and stay

discovery on certain claims or issues. See, e.g., Jones v. City



                                       14
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 15 of 18 PageID #:1143



of Chicago, 1999 WL 160228, at *3 (N.D. Ill. Mar. 10, 1999)

(Kocoras, J.); Fed. R. Civ. P. 26(d).

     In this case, bifurcation will promote judicial economy. If

Batchelor’s Section 1983 claims against the individual officers

fail, it will likely be unnecessary to litigate his Monell

claim. See Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (a

municipality could not be liable for officer’s arrest without

probable cause and use of excessive force without a finding that

that officer inflicted a constitutional harm).

     Batchelor responds that it may be necessary to litigate his

Monell claim even if the jury issues a verdict in favor of the

individual officers. He points to Thomas v. Cook County

Sheriff’s Department, which held that a “municipality can be

held liable under Monell even when its officers are not, unless

such a finding would create an inconsistent verdict.” 604 F.3d

293, 305 (7th Cir. 2010) (emphasis in original, citations

omitted).

     Thomas involved the death of a jailed detainee who was

denied medical care. Id. at 300. The plaintiff brought Section

1983 claims against the individual defendants alleging that they

were deliberately indifferent to the detainee’s medical

condition and Monell claims against the County based on its lack

of procedures for reviewing detainees’ medical requests. Id. The

court held that there was no inconsistency between the jury

                                       15
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 16 of 18 PageID #:1144



reaching a verdict in favor of the individual defendants and

against the County because the jury could have concluded that

the individual defendants were not deliberately indifferent to

the detainee’s condition but nonetheless failed to respond to

plaintiff’s medical needs due to failures of the County’s

policies. Id. at 305.

     Batchelor, however, fails to explain how a jury could

consistently find the City liable in this case without finding

the individual officers liable. He claims that a jury could

conclude that Area 2 detectives extracted a confession from

defendant without deciding which individual defendant did so.

But, as he does not identify any portion of the complaint or

other evidence that would support that conclusion, this argument

is too speculative to defeat a motion for bifurcation. See

Saunders v. City of Chicago, 146 F. Supp. 3d 957, 970 (N.D. Ill.

2015) (Dow, J.) (a plaintiff cannot avoid bifurcation with

“hypothetical scenarios in which their Monell claims might fall

within the so-called Thomas ‘liability gap’”).

     Batchelor also claims that a jury could conclude that

exculpatory evidence about Johnson and the phony polygraph was

withheld because of the City’s policies rather than any officer

misconduct. But his complaint states that individual defendants

“deliberately withheld” that exculpatory evidence and makes no

mention of that withholding being solely due to the City’s

                                       16
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 17 of 18 PageID #:1145



policies. Dkt. No. 1 at ¶¶ 121, 122; Dkt. No. 94 at ¶¶ 132, 133.

     This case is far afield from the circumstances in Thomas.

It is not a case where a jury could conclude the City’s

employees carried out the City’s unconstitutional policies but

lacked the requisite culpable mindset for individual liability.

     Rather, Batchelor’s Section 1983 claims allege that the

individual defendants violated his constitutional rights by

coercing his and others’ confessions and suppressing and

withholding the evidence of such tactics. Monell liability

cannot be established based on such allegations without a

finding that individual defendants violated the plaintiff’s

constitutional rights. See, e.g., Andersen v. City of Chicago,

No. 16 C 1963, 2016 WL 7240765, at *1 (N.D. Ill. Dec. 14, 2016)

(Kendall, J.) (“Even if the City had a policy or practice of

permitting its officers[] to coerce false confessions through

force, the harm caused by the policy could only manifest itself

through the officers’ actions.”); Harris v. City of Chicago, No.

14-CV-4391, 2016 WL 3261522, at *3 (N.D. Ill. June 14, 2016)

(Darrah, J.) (“Similarly, the policy of filing false reports and

actively covering up illegal interrogations and confessions

depends on the actions of individual police officers.”)

     In brief, bifurcation will allow the parties to bypass

discovery relating to the Monell claim, which can add

significant time, cost, and complications to the discovery

                                       17
 Case: 1:18-cv-08513 Document #: 104 Filed: 01/31/20 Page 18 of 18 PageID #:1146



process. As the litigation of Batchelor’s Monell claim may

ultimately prove unnecessary, bifurcation will promote the

economical and timely resolution of this case.

     Batchelor contends that the City’s proposed limited consent

is procedurally improper, as it is not an offer of judgment

provided for under Federal Rule of Civil Procedure 68. But the

City is not holding out the proposed limited consent as an offer

of judgment. Rather, the limited consent is a stipulation of the

sort that the Seventh Circuit has held achieves “the goal of

avoiding unnecessary complexity and effort.” Swanigan v. City of

Chicago, 775 F.3d 953, 963 (7th Cir. 2015).

                                     III.

     Accordingly, the Defendant Officers’ motion to dismiss is

granted with respect to Batchelor’s claim for intentional

infliction of emotional distress and otherwise is denied. The

City’s motion to dismiss is denied and its motion to bifurcate

is granted.


                                     ENTER ORDER:




                                     _____________________________
                                            Elaine E. Bucklo
                                      United States District Judge


Dated: January 31, 2020


                                       18
